DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments filed 06/24/2021 for claims 1-8 and 10 have been acknowledged by the Examiner. Claim 9 has been cancelled and claims 11-18 have been newly added by the Applicant.
Thus, claims 1-8 and 10-18 will be further considered by the Examiner. 
Election/Restrictions
Applicant's election with traverse of Group I, Species A- Claims 1 thru 8 in the reply filed on 06/24/2021 is acknowledged.  The traversal is on the ground(s) that the Species Restriction is improper as there is not a serious search and/or examination burden to the Examiner. Claim 10 has been amended such that it recites the same structures of claim 1 and newly added dependents of claim 10 further recite identical structures of the invention of claim set 1- making the Applicant’s traversal moot as identical structures are shared between claim sets. Thus, the restriction requirement is withdrawn and the non-elected claims are being rejoined with the elected claim set.
Thus, claims 1-8 and 10-18 are being further considered and examined by the Examiner.
Information Disclosure Statement
All references submitted in the IDS form have been acknowledged except for US 20010036354 A1 (Majors) as the subject matter of the reference is not related to that of the claimed invention. The Examiner believes that they may have been a typographical error and suggests that the reference either be removed from the IDS or be amended to recite the intended prior art reference.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the dimensions of “length” and “width” of the bottom surface must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1-5, 7-18 are objected to because of the following informalities:  
Claims 1-5, 7-15, and 17-18- all instances of “the bottom surface” should read as “the substantially flat bottom surface
Claim 1- “a least one side supporting surface” should read as “at least one side supporting surface”
Claim 10- “A system to position a human body” would read better as “A system configured to position a human body”
Claim 10-“a rear surface” should be recited earlier in the claim to avoid any antecedence issues because “the rear surface” is recited earlier within the same claim
Claim 11- “wherein the wherein at least one” should read as “wherein the at least one”
Claim 16- limitations of the claim are understood to be repetitive of similar claim limitations recited in independent claim 10
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 12-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the surfaces" in the preamble of the claim.  There is insufficient antecedent basis for this limitation in the claim. The Examiner suggests that the limitation be amended to read as “surfaces of the system”.
Claims 12-18 are also rejected as they are dependent off of 112b rejected claim 10 as discussed above.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 6, 10, 12, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pi (USPN 6446288 B1).
Regarding claim 1, Pi discloses a medical device positioning a human body (Abstract) comprising: a block (Figure 7- medical support pillow 10) having: a substantially flat bottom surface (Figures 7 thru 9- base member 12 is understood to have an inherent flat bottom as shown) having a first end (Figure 7- lower end 24) and opposing second end (Figure 7- lower end 34 which is opposite of lower end 24); a primary ramped surface extending from the first end of the bottom surface (Figures 7 and 9- first inclined surface 22 extending from lower end 24 of flat bottom of base member 12); a rear surface extending from the second end of the bottom surface (Figures 7 and 9- second inclined surface 32 with second generally planar portion 48 forms a rear surface of pillow 10 which extends from lower end 34 of the base member 12); a plateau support surface extending between the primary ramped surface and the rear surface (Figures 7 and 9- first generally 
	Regarding claim 2, Pi discloses the medical device in accordance with claim 1 as discussed above. Pi further discloses wherein the primary ramped surface further comprises a front fall off surface defining a transition between the primary ramped surface to the bottom surface (Figures 7 and 9- first inclined surface 22 has an inherent front fall off surface as the first inclined surface 22 transitions or extends from the lower end 24 of the indicated bottom surface of the base member 12); wherein the primary ramped surface is configured to rise and extend from the front fall off surface to the plateau support surface (Figures 7 and 9- first inclined surface 22 having an inherent front fall of surface is shown to extend from the lower end 24 of base member 12 to upper end 26 of the first generally planar portion 46).
	Regarding claim 6, Pi discloses the medical device in accordance with claim 1 as discussed above. Pi further discloses wherein the surfaces of the block (Figures 7 and 9- surfaces of pillow 10 are shown, see claim 1 discussion- discusses the specific surfaces of the pillow 10 as disclosed by Pi) are arranged such that the symmetry of the block allows for placement of the block between the shoulder blades of a person so that the neck can fall rearwardly and the shoulders can falls to the sides (Figure 9- shows the patient’s head and shoulders positioned relative to the pillow, wherein it is understood that the structure of the pillow is inherently capable of allowing the patient to be positioned in the manner as instantly claimed; see MPEP 2112 for reference regarding inherency and MPEP 2114 for reference regarding intended use).
Regarding claim 10, Pi discloses a system to position a human body (Abstract) wherein the relationship of the surfaces (Figures 7 and 9- surfaces of pillow 10 are shown, endotrachael intubation”, Figure 9- shows the patient’s head and shoulders positioned relative to the pillow, wherein it is understood that the structure of the pillow is inherently capable of allowing the patient to be positioned in the manner as instantly claimed; see MPEP 2112 for reference regarding inherency and MPEP 2114 for reference regarding intended use), said system comprising: a block (Figure 7- medical support pillow 10) having: a substantially flat bottom surface (Figures 7 thru 9- base member 12 is understood to have an inherent flat bottom as shown) having a first end (Figure 7- lower end 24) and opposing second end (Figure 7- lower end 34 which is opposite of lower end 24); a primary ramped surface extending from the first end of the bottom surface (Figures 7 and 9- first inclined surface 22 extending from lower end 24 of flat bottom of base member 12); a rear surface (Figures 7 and 9- second inclined surface 32 with second generally planar portion 48 forms a rear surface of pillow 10 which extends from lower end 34 of the base member 12); a plateau support surface extending between the primary ramped surface and the rear surface (Figures 7 and 9- first generally planar portion 46 is shown to extend between the first inclined surface 22 and the indicated rear surface 32,48); and at least one side supporting surface (Figures 7 and 9- sidewall 18 with sidewall 38 forms a side supporting surface, wherein it is understood that there is another set of opposing sidewalls on the other not shown side of pillow 10).
	Regarding claim 12, Pi discloses the system in accordance with claim 10 as discussed above. Pi further discloses wherein the primary ramped surface further comprises a front fall off surface defining a transition between the primary ramped surface 
	Regarding claim 16, Pi discloses the system in accordance with claim 10 as discussed above. Pi further discloses wherein the surfaces of the block (Figures 7 and 9- surfaces of pillow 10 are shown, see claim 10 discussion- discusses the specific surfaces of the pillow 10 as disclosed by Pi) are arranged such that the symmetry of the block allows for placement of the block between the shoulder blades of a person so that the neck can fall rearwardly and the shoulders can falls to the sides (Figure 9- shows the patient’s head and shoulders positioned relative to the pillow, wherein it is understood that the structure of the pillow is inherently capable of allowing the patient to be positioned in the manner as instantly claimed; see MPEP 2112 for reference regarding inherency and MPEP 2114 for reference regarding intended use).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-4, 7, 13-14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Pi (USPN 6446288 B1).
Regarding claim 3, Pi discloses the medical device in accordance with claim 2 as discussed above. Pi further discloses wherein the primary ramped surface is orientated at an angle relative to the bottom surface (Figure 4- theta1 angle is shown to be formed between bottom surface of base member 12 and first inclined surface 22, [Col 3, lines 63-66]- “In a preferred embodiment, the degree of inclination .theta.1 of first inclined surface 22 is between about 22.degree. and 40.degree.. In one embodiment, the degree of inclination .theta.1 of first inclined surface 22 is about 23.degree..”).
	Pi does not explicitly teach wherein the angle is approximately 20 degrees. Pi does teach an angle range between the primary ramped surface and the bottom surface which is close to the claimed angle of 20 degrees ([Col 3, lines 63-66]- “In a preferred embodiment, the degree of inclination .theta.1 of first inclined surface 22 is between about 22.degree. and 40.degree.. In one embodiment, the degree of inclination .theta.1 of first inclined surface 22 is about 23.degree..”). A person of ordinary skill would recognize that the angle range and value taught by Pi may be optimized to be the specific claimed value of approximately 20 degrees (see MPEP 2144.05 for reference regarding ranges). It is to be noted that there is no criticality presented in the disclosure of the claimed invention for the specific claimed angle value. Optimization of the angle would not hinder the functionality of the pillow to be able to position a human body. Thus, the claimed limitations 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the angle formed between the primary ramped surface and the bottom surface of the device as disclosed by Pi to be optimized to be the angle value of approximately 20 degrees as instantly claimed and discussed above. A skilled artisan would have been motivated to utilize the primary ramped surface oriented at an angle relative to the bottom surface of the instantly claimed angle value because Pi suggests that the taught range of angle values is able to keep the patient’s head positioned in a manner which is beneficial for proper alignment of the head for endotrachael intubation (Pi- [Col 2, line 66- Col 3, line 33]). A skilled artisan would also have been motivated to optimize the range to be the claimed value as taught because routine optimization is commonly known within the art. A skilled artisan would also have been motivated to manufacture the primary ramped surface and bottom surface of the medical device of Pi to form at an optimized angle as instantly claimed because Pi suggests having an acute angle is conventional in blocks for positioning a human body for intubation that are analogous to the instant invention.
	Regarding claim 4, Pi discloses the medical device in accordance with claim 1 as discussed above. Pi further discloses wherein the rear surface is orientated at an angle of relative to the bottom surface (Figures 4 & 7- theta2 is shown to be formed between the bottom surface of the base member 12 and the formed rear surface 32,48 , [Col 3, line 66- Col 4, line 3]- “In a preferred embodiment, the degree of inclination .theta.2 of second inclined surface 32 is between about 30.degree. and 50.degree.. In one embodiment, the degree of inclination .theta.2 of second inclined surface 32 is about 40.degree..”). 
	Pi does not explicitly disclose that the angle is approximately 50 degrees. Pi does teach an angle range between the rear surface and the bottom surface which overlaps the about 30.degree. and 50.degree..”). A person of ordinary skill would recognize that the overlapping angle range and values taught by Pi may be optimized to be the specific claimed value of approximately 50 degrees (see MPEP 2144.05 for reference regarding ranges). It is to be noted that there is no criticality presented in the disclosure of the claimed invention for the specific claimed angle value. Optimization of the angle would not hinder the functionality of the pillow to be able to position a human body. Thus, the claimed limitations are met as discussed. Pi and the instant invention are analogous because they both teach blocks for positioning a human body for intubation.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the angle formed between the rear surface and the bottom surface of the device as disclosed by Pi to be optimized to be the angle value of approximately 50 degrees as instantly claimed and discussed above. A skilled artisan would have been motivated to utilize the rear surface oriented at an angle relative to the bottom surface of the instantly claimed angle value because Pi suggests that the taught range of angle values of all the surface are able to keep the patient’s head positioned in a manner which is beneficial for proper alignment of the head for endotrachael intubation (Pi- [Col 2, line 66- Col 3, line 33]). A skilled artisan would also have been motivated to optimize the range to be the claimed value as taught because routine optimization is commonly known within the art. A skilled artisan would also have been motivated to manufacture the rear surface and bottom surface of the medical device of Pi to form at an optimized angle as instantly claimed because Pi suggests having an angle formed of the instantly claimed value is conventional in blocks for positioning a human body for intubation that are analogous to the instant invention.
Regarding claim 7, Pi discloses the medical device in accordance with claim 1 as discussed above. Pi further discloses wherein the bottom surface is rectangularly shaped (Figures 4 and 7- edges of the bottom surface of base member 12 are shown to be parallel and straight, thus the bottom surface is understood to have an inherent rectangular shape) and comprises a length (Figure 4- width W3 of base member 12) and width (Figure 4- length L1 of base member 12).
	Pi does not explicitly disclose wherein the length is approximately 1.5 times its width. Pi does teach ranges of the values of the length (Figure 4- width W3 of base member 12) and width (Figure 4- length L1 of base member 12) of the bottom surface ([Col 4, lines 3-8]- “In a preferred embodiment, base member 12 has a length L1 between about 8 and 12 inches. In one embodiment, length L1 is about 11 inches. In a preferred embodiment, base member 12 has a width W3 between about 14 and 20 inches. In one embodiment, width W3 is about 17 inches.”, see Figure 4 for dimensions). A person of ordinary skill would recognize that the taught values of the length and width may be optimized such that the length would be 1.5 times the width as the optimized values to achieve this ratio would fall within the taught ranges of width and length of the device of Pi (see MPEP 2144.05 for reference regarding ranges). It is to be noted that there is no criticality presented in the disclosure of the claimed invention for the specific claimed length and width values and their ratio relative to each other. Optimization of the length and width to meet the claimed values would not hinder the functionality of the pillow to be able to position a human body. Thus, the claimed limitations are met as discussed. Pi and the instant invention are analogous because they both teach blocks for positioning a human body for intubation.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the length value and the width value of the device as disclosed by Pi to be optimized to be such that the length is 1.5 times the width as instantly 
Regarding claim 13, Pi discloses the system in accordance with claim 12 as discussed above. Pi further discloses wherein the primary ramped surface is orientated at an angle relative to the bottom surface (Figure 4- theta1 angle is shown to be formed between bottom surface of base member 12 and first inclined surface 22, [Col 3, lines 63-66]- “In a preferred embodiment, the degree of inclination .theta.1 of first inclined surface 22 is between about 22.degree. and 40.degree.. In one embodiment, the degree of inclination .theta.1 of first inclined surface 22 is about 23.degree..”).
	Pi does not explicitly teach wherein the angle is approximately 20 degrees. Pi does teach an angle range between the primary ramped surface and the bottom surface which is close to the claimed angle of 20 degrees ([Col 3, lines 63-66]- “In a preferred embodiment, the degree of inclination .theta.1 of first inclined surface 22 is between about 22.degree. and 40.degree.. In one embodiment, the degree of inclination .theta.1 of first inclined surface 22 is about 23.degree..”). A person of ordinary skill would recognize that the angle range and value taught by Pi may be optimized to be the specific claimed value of approximately 20 degrees (see MPEP 2144.05 for reference regarding ranges). It is to be noted that there is no criticality presented in the disclosure of the claimed invention for 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the angle formed between the primary ramped surface and the bottom surface of the device as disclosed by Pi to be optimized to be the angle value of approximately 20 degrees as instantly claimed and discussed above. A skilled artisan would have been motivated to utilize the primary ramped surface oriented at an angle relative to the bottom surface of the instantly claimed angle value because Pi suggests that the taught range of angle values is able to keep the patient’s head positioned in a manner which is beneficial for proper alignment of the head for endotrachael intubation (Pi- [Col 2, line 66- Col 3, line 33]). A skilled artisan would also have been motivated to optimize the range to be the claimed value as taught because routine optimization is commonly known within the art. A skilled artisan would also have been motivated to manufacture the primary ramped surface and bottom surface of the medical device of Pi to form at an optimized angle as instantly claimed because Pi suggests having an acute angle is conventional in blocks for positioning a human body for intubation that are analogous to the instant invention.
	Regarding claim 14, Pi discloses the system in accordance with claim 10 as discussed above. Pi further discloses wherein the rear surface is orientated at an angle of relative to the bottom surface (Figures 4 & 7- theta2 is shown to be formed between the bottom surface of the base member 12 and the formed rear surface 32,48 , [Col 3, line 66- Col 4, line 3]- “In a preferred embodiment, the degree of inclination .theta.2 of second inclined surface 32 is between about 30.degree. and 50.degree.. In one embodiment, the degree of inclination .theta.2 of second inclined surface 32 is about 40.degree..”). 
about 30.degree. and 50.degree..”). A person of ordinary skill would recognize that the overlapping angle range and values taught by Pi may be optimized to be the specific claimed value of approximately 50 degrees (see MPEP 2144.05 for reference regarding ranges). It is to be noted that there is no criticality presented in the disclosure of the claimed invention for the specific claimed angle value. Optimization of the angle would not hinder the functionality of the pillow to be able to position a human body. Thus, the claimed limitations are met as discussed. Pi and the instant invention are analogous because they both teach blocks for positioning a human body for intubation.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the angle formed between the rear surface and the bottom surface of the device as disclosed by Pi to be optimized to be the angle value of approximately 50 degrees as instantly claimed and discussed above. A skilled artisan would have been motivated to utilize the rear surface oriented at an angle relative to the bottom surface of the instantly claimed angle value because Pi suggests that the taught range of angle values of all the surface are able to keep the patient’s head positioned in a manner which is beneficial for proper alignment of the head for endotrachael intubation (Pi- [Col 2, line 66- Col 3, line 33]). A skilled artisan would also have been motivated to optimize the range to be the claimed value as taught because routine optimization is commonly known within the art. A skilled artisan would also have been motivated to manufacture the rear surface and bottom surface of the medical device of Pi to form at an optimized angle as instantly claimed because Pi suggests having an angle formed of the 
	Regarding claim 17, Pi discloses the system in accordance with claim 10 as discussed above. Pi further discloses wherein the bottom surface is rectangularly shaped (Figures 4 and 7- edges of the bottom surface of base member 12 are shown to be parallel and straight, thus the bottom surface is understood to have an inherent rectangular shape) and comprises a length (Figure 4- width W3 of base member 12) and width (Figure 4- length L1 of base member 12).
	Pi does not explicitly disclose wherein the length is approximately 1.5 times its width. Pi does teach ranges of the values of the length (Figure 4- width W3 of base member 12) and width (Figure 4- length L1 of base member 12) of the bottom surface ([Col 4, lines 3-8]- “In a preferred embodiment, base member 12 has a length L1 between about 8 and 12 inches. In one embodiment, length L1 is about 11 inches. In a preferred embodiment, base member 12 has a width W3 between about 14 and 20 inches. In one embodiment, width W3 is about 17 inches.”, see Figure 4 for dimensions). A person of ordinary skill would recognize that the taught values of the length and width may be optimized such that the length would be 1.5 times the width as the optimized values to achieve this ratio would fall within the taught ranges of width and length of the device of Pi (see MPEP 2144.05 for reference regarding ranges). It is to be noted that there is no criticality presented in the disclosure of the claimed invention for the specific claimed length and width values and their ratio relative to each other. Optimization of the length and width to meet the claimed values would not hinder the functionality of the pillow to be able to position a human body. Thus, the claimed limitations are met as discussed. Pi and the instant invention are analogous because they both teach blocks for positioning a human body for intubation.
.
Claims 5, 11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Pi (USPN 6446288 B1) in view of Nesley (US 9205014 B1).
Regarding claim 5, Pi discloses the medical device in accordance with claim 1 as discussed above. Pi further discloses at least one side supporting surface (Figures 7 and 9- sidewall 18 with sidewall 38 forms a side supporting surface, wherein it is understood that there is another set of opposing sidewalls on the other not shown side of pillow 10) from the plateau support surface to the bottom surface which is oriented relative to the bottom surface (Figures 7 and 9- indicated side supporting surfaces comprising of sidewalls 18,38 are shown to extend from the bottom surface of base member 12 to first generally planar portion 46).
Pi does not disclose wherein the at least one side supporting surface is oriented at an angle of approximately 60 degrees relative to a plane of the bottom surface. Nesley teaches an analogous medical device (Abstract, Figures 1 and 5- preferred embodiment 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the side supporting surfaces as disclosed by Pi to be angled of approximately 60 degrees relative to the bottom surface as taught by Nesley and further optimized as discussed above. A skilled artisan would have been motivated to have angled at least one side surfaces because Nesley suggests that the specific shape of the device allows the patient to be positioned such that there is better airway management by the healthcare provider which will cause less stress and trauma to the patient’s throat (Nesley- [Col 1, lines 56-67]). A skilled artisan would also have been motivated to optimize the specific angle at which the side surfaces are formed to be the 

    PNG
    media_image1.png
    422
    942
    media_image1.png
    Greyscale

Regarding claim 11, Pi discloses the medical device in accordance with claim 1 as discussed above. Pi further discloses  wherein the at least one side supporting surface comprises a pair of side supporting surfaces (Figures 7 and 9- sidewall 18 with sidewall 38 forms a side supporting surface, wherein it is understood that there is another set of opposing sidewalls on the other not shown side of pillow 10), each of the pair of side supporting surfaces extend from opposed edges of each of the primary ramped surface, rear surface, and plateau surface to the bottom surface (Figure 7- indicated side supporting surfaces 18,38 are shown to extend from inherent opposing edges of each of the first inclined surface 22, rear surface formed by surfaces 32,48, and first generally planar portion 46); and wherein each of the side supporting surfaces extend from the 
Pi does not disclose wherein each of the side supporting surfaces extend from the bottom surface at complementary angles of approximately 60 degrees. Nesley teaches an analogous medical device (Abstract, Figures 1 and 5- preferred embodiment 20 comprising of a support portion 30) wherein there is at least one side supporting surface comprising a pair of side supporting surfaces (Figure 1- second pair of trapezoidal pieces 46 on each side of the support portion 30) wherein each of the side supporting surfaces extend form the bottom surface at complementary angles (see annotated Figure 5 above from claim 5 discussion- trapezoidal pieces 46 are shown to form an angle relative to the indicated plane of the mentioned bottom surface which contacts the base portion 26 wherein each angle is shown to be complementary to each other). A person of ordinary skill would recognize that the indicated angles of the pair of side supporting surface relative to the bottom surface of the device of Nesley are indicated to be acute angles (<90 degrees) such that the angles may be optimized to be specifically approximately 60 degrees as instantly claimed. It is to be noted that there is no criticality presented in the disclosure of the claimed invention for the specific claimed angle value. The application of the side supporting surfaces optimized to be positioned at the discussed angle would not hinder the device from positioning a patient’s upper body. Thus, the claimed limitations are met as discussed. Pi and Nesley are analogous because they both teach devices for positioning a patient’s upper body.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the side supporting surfaces as disclosed by Pi to be angled of approximately 60 degrees relative to the bottom surface as taught by Nesley and further optimized as discussed above. A skilled artisan would have been motivated to have angled side surfaces because Nesley suggests that the specific shape of the device 
Regarding claim 15, Pi discloses the system in accordance with claim 10 as discussed above. Pi further discloses at least one side supporting surface (Figures 7 and 9- sidewall 18 with sidewall 38 forms a side supporting surface, wherein it is understood that there is another set of opposing sidewalls on the other not shown side of pillow 10) from the plateau support surface to the bottom surface which is oriented relative to the bottom surface (Figures 7 and 9- indicated side supporting surfaces comprising of sidewalls 18,38 are shown to extend from the bottom surface of base member 12 to first generally planar portion 46).
Pi does not disclose wherein the at least one side supporting surface is oriented at an angle of approximately 60 degrees relative to a plane of the bottom surface. Nesley teaches an analogous medical device (Abstract, Figures 1 and 5- preferred embodiment 20 comprising of a support portion 30) wherein there is at least one side supporting surface (Figure 1- second pair of trapezoidal pieces 46 on each side of the support portion 30) from the plateau support surface to the bottom surface (Figure 1- trapezoidal pieces 46 extend from the shown top surface of support portion 30 to the bottom edges 47 of the inherent bottom surface of support portion 30 which contacts the base portion 26) and is 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the side supporting surfaces as disclosed by Pi to be angled of approximately 60 degrees relative to the bottom surface as taught by Nesley and further optimized as discussed above. A skilled artisan would have been motivated to have angled at least one side surfaces because Nesley suggests that the specific shape of the device allows the patient to be positioned such that there is better airway management by the healthcare provider which will cause less stress and trauma to the patient’s throat (Nesley- [Col 1, lines 56-67]). A skilled artisan would also have been motivated to optimize the specific angle at which the side surfaces are formed to be the claimed value as taught because routine optimization is commonly known within the art. A skilled artisan would also have a reasonable expectation to manufacture the at least one side surfaces of the medical device of Pi to be angled relative to a plane of the bottom surface wherein the angle is approximately 60 degrees because Nesley suggests that .
Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Pi (USPN 6446288 B1) in view of Mello (US 20180064573 A1).
Regarding claim 8, Pi discloses the medical device in accordance with claim 1 as discussed above. Pi further discloses wherein the block is configured such that it has a height measured between the plateau support surface and the bottom support surface (Figure 7- there is an inherent height between the first generally planar portion 46 and the bottom surface of the base member 12) and the bottom support surface has a length (Figure 4- width W3, [Col 4, lines 5-8]- “In one embodiment, length L1 is about 11 inches. In a preferred embodiment, base member 12 has a width W3 between about 14 and 20 inches. In one embodiment, width W3 is about 17 inches.”). 
Pi does not disclose wherein the height is approximately 1/3 the length of the bottom surface. Mello teaches an analogous medical device (Abstract) comprising of a block (Figure 1- sleep assist device 10) configured such that it has a height measured between the plateau support surface and the bottom surface of approximately less than the length of the bottom surface (Figure 1- height H1 measured between top surface 14 and bottom surface 16 which is shown to be less than lower depth D12, [0024]- “In the construction illustrated in FIG. 1, sleep assist device 10 has an upper depth D.sub.11 of four inches, a lower depth D.sub.12 of 10 inches, a height H.sub.1 of six inches, and lengths L.sub.11 and L.sub.12 of twenty four inches.”) . A person of ordinary skill would recognize that the height of the device of Pi may have the same height as taught by the device of Mello such that the range of length and taught height may be optimized to be such that the height is 1/3 the length as instantly claimed (see MPEP 2144.05 for reference regarding ranges). It is to be noted that there is no criticality presented in the disclosure of the claimed invention for the specific claimed length and height values and their ratio 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the height of the device as disclosed by Pi to be optimized to be such that the height is approximately 1/3 the length as taught by Mello and further discussed above. A skilled artisan would have been motivated to utilize the height such that it is approximately 1/3 the length because Mello suggests that this height allows certain angles to be formed of the quadrilateral shape of the pillow which is beneficial to keep a patient positioned as intended (Mello- [0009-0010 & 0019]). A skilled artisan would also have been motivated to optimize the length and height to be the specific ratio as taught because routine optimization is commonly known within the art. A skilled artisan would also have a reasonable expectation to manufacture the device of Pi to have a height that is 1/3 the length because Mello suggests that these dimensions are conventional in blocks for positioning a human body that are analogous to Pi.
Regarding claim 18, Pi discloses the system in accordance with claim 10 as discussed above. Pi further discloses wherein the block is configured such that it has a height measured between the plateau support surface and the bottom support surface (Figure 7- there is an inherent height between the first generally planar portion 46 and the bottom surface of the base member 12) and the bottom support surface has a length (Figure 4- width W3, [Col 4, lines 5-8]- “In one embodiment, length L1 is about 11 inches. In a preferred embodiment, base member 12 has a width W3 between about 14 and 20 inches. In one embodiment, width W3 is about 17 inches.”). 
Pi does not disclose wherein the height is approximately 1/3 the length of the bottom surface. Mello teaches an analogous medical device (Abstract) comprising of a height H.sub.1 of six inches, and lengths L.sub.11 and L.sub.12 of twenty four inches.”) . A person of ordinary skill would recognize that the height of the device of Pi may have the same height as taught by the device of Mello such that the range of length and taught height may be optimized to be such that the height is 1/3 the length as instantly claimed (see MPEP 2144.05 for reference regarding ranges). It is to be noted that there is no criticality presented in the disclosure of the claimed invention for the specific claimed length and height values and their ratio relative to each other. Optimization and teaching of the length and height to meet the claimed values would not hinder the functionality of the pillow to be able to position a human body. Thus, the claimed limitations are met as discussed. Pi and the Mello are analogous because they both teach blocks for positioning a human body.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the height of the device as disclosed by Pi to be optimized to be such that the height is approximately 1/3 the length as taught by Mello and further discussed above. A skilled artisan would have been motivated to utilize the height such that it is approximately 1/3 the length because Mello suggests that this height allows certain angles to be formed of the quadrilateral shape of the pillow which is beneficial to keep a patient positioned as intended (Mello- [0009-0010 & 0019]). A skilled artisan would also have been motivated to optimize the length and height to be the specific ratio as taught because routine optimization is commonly known within the art. A skilled artisan would also have a reasonable expectation to manufacture the device of Pi to have .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20090145442 A1 (Hecox)- teaches a curved cervical pillow for positioning the neck over the top surface.
US 4118813 A (Armstrong)- teaches an angled pillow for a user’s head and neck.
US 20060272095 A1 (Kornaker)- teaches an patient positioning device with angled surfaces and a base surface.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRISHA TALAPATRA whose telephone number is (571)270-7289.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on (571)270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the 






/TRISHA TALAPATRA/Examiner, Art Unit 3786                                                                                                                                                                                                        September 17, 2021


/RACHAEL E BREDEFELD/Supervisory Patent Examiner, Art Unit 3786